iMf-oi
                                 CHRISONDATH         BADALL

                                 320   S.   CHESTNUT    ST.

                                LUFKIN,     TEXAS,     75901

                                        (02-19-15)


TEXAS    COURT   OF   CRIMINAL    APPEALS

P.O. BOX 12308 (Capitol Station)
                                                                             RECEIVED IN
AUSTIN,     TEXAS,    78711
                                                                        COURT OF CRIMINAL APPEALS
                                                                                FEB 24 2015
RE:    TRIAL   COURT CAUSE      NO.:   CR-24834-A:

                                                                             AbeflA(£os!a,CI©irk
Dear Hon. Clerk;          (Greetings)


      On Sepfeemfoer-.'iiOi, 2013,     the 75th Judicial District Court of
Liberty County,        Texas, entered its Findings of Fact and Conclusions
of Law pursuant to a hearing held on June 11,                        2013,   in regards
to my allegation of ineffective assistance of trial! and/or appellate
counsel,       which was filed by an application for Writ of Habeas
Corpus on April 18,           2012.         - ..-,              ••.......


      It is my understanding and belief that the trial Clerk of
the 75th Judicial District.Court forwarded these proceedings
to the Texas Court of Criminal Appeal as required by C.C.P.
art. 11.07,       §3 .(d) .


      However,    as of    the date of      this letter,       I have not been        informed
of any decisions made regarding my application for Writ of Habeas
Corpus, or if this Writ is still pending,                     etc.


      Please provide me,        if possible, with a status report regarding
my filed Application for Writ of Habeas Corpus.

                                                        Sincerely Thankful;